DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Specie V, fig. 5B claims 1-6, 8-9, 11-14 and 16-20 in the reply filed on 05/14/2021 is acknowledged. Claims 7, 10 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-20 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 11/14/2019 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5: limitations “the substrate does not include a portion having a thickness greater than or equal to the thickness of the first portion between the first portion and the part of the end surface” are unclear. It is unclear what the applicant is trying to claim. What kind of the portion?
Negative limitations must be recited in the specification. If the limitation is not recited in specification, it must be postively recited in the claims. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984).

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 
Claims 1, 4, 8-9, 11-12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1),  as being anticipated by MOTOYOSHI (JP 2010050260) hereinafter MOTOYOSHI.

Regarding claim 1: MOTOYOSHI discloses in figs. 7-8 an electronic component comprising: an electronic device (1) including a substrate (42, 43); and a wiring board (100) [0043] (machine translation) including a conductor unit (101) electrically connected to the electronic device (1) and an insulation unit (wafer) configured to support the conductor unit (101), wherein the substrate (1) includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface (shown in fig. 8), wherein the substrate further includes a first portion (42, 40) located between the first region and the second region and a second portion (43, 41) having a thickness smaller than a thickness of the first portion (42), and wherein the insulation unit of the wiring board (100) is located between a virtual plane surface located between the first region and the second region and the second portion.

Regarding claim 4, MOTOYOSHI further discloses that the wiring board (100) extends outwardly from the end surface of the substrate (42, 43) in a direction parallel to the virtual plane surface.

Regarding claim 8, MOTOYOSHI further discloses that a semiconductor element (3) is arranged on the first region, and a distance between the virtual plane surface and the second region is greater than a distance between the first region and the second region. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that change in shape and change in size of the configuration of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.



Regarding claim 11, MOTOYOSHI further discloses that the electronic device (1) is provided with a through via (9) penetrating the second portion.

Regarding claim 12, MOTOYOSHI further discloses that the substrate (42, 43) is a semiconductor substrate [0043].

Regarding claim 14, MOTOYOSHI further discloses that the wiring board (100), fig. 8 is joined to the electronic device (1) via an anisotropic conductive film or a metal 
bump (10).

Regarding claim 16, MOTOYOSHI further discloses that a cover member (6) configured to overlap the first portion in a direction perpendicular to the virtual plane surface; and a joint member (7) arranged between the cover member (6) and the electronic device (1) and configured to join the cover member and the electronic device.

Regarding claim 17, MOTOYOSHI further discloses that the cover member (6) and the joint member (7) overlap the second portion in a direction perpendicular to the virtual plane surface.

Regarding claim 18, MOTOYOSHI further discloses that the electronic device (1, 92) figs. 7 and 8 is an imaging device [0042].

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
6.1.	 Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over MOTOYOSHI, as applied to claim 1 above.

Regarding claim 2: MOTOYOSHI discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. Although MOTOYOSHI doesn’t explicitly teach a difference between the thickness of the first portion and the thickness of the second portion is half or more than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI a difference between the thickness of the first portion and the thickness of the second portion is half or more than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface in order to  reduce of height in a semiconductor image sensor and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 3: MOTOYOSHI discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. Although MOTOYOSHI doesn’t explicitly teach a difference between the thickness of the first portion and the thickness of the second portion is greater than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI a difference between the thickness of the first portion and the thickness of the second portion is greater than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface in order to  reduce of height in a semiconductor image sensor and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI the substrate does not include a portion having a thickness greater than or equal to the thickness of the first portion between the first portion and the part of the end surface in order to  reduce of height in a semiconductor image sensor and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

6.2.	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MOTOYOSHI, as applied to claim 1 above, and further in view of Yasukawa 
(US 2013/0258263) hereinafter Yasukawa.

Regarding claim 6: MOTOYOSHI discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. MOTOYOSHI is silent with respect to the wiring board does not overlap the first portion in a direction perpendicular to the virtual plane surface 
Yasukawa discloses the wiring board 107, fig. 1 does not overlap the first portion (pixel portion E) in a thickness direction [0048].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI the wiring board does not overlap the first portion in a direction perpendicular to the virtual plane surface, as taught by Yasukawa in order to provide space for plurality of the external connection terminals, as taught by Yasukawa [0050].

6.3.	 Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOTOYOSHI, as applied to claim 1 above, and further in view of  Siddique 
(US 2017/0048977) hereinafter Siddique.

Regarding claim 13: MOTOYOSHI discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. MOTOYOSHI is silent with respect to the wiring board is a flexible wiring board.
Siddique discloses the board 14 is a flexible board [0048].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI the wiring board is a flexible wiring board, as taught by Siddique because the board can be folded entirely behind the first substrate, thereby enabling the manufacture of a compact (thin) electronic device and/or a fully flexible device as taught by Siddique [0048].

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 19: MOTOYOSHI discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. MOTOYOSHI is silent with respect to the electronic device is a display device.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI the electronic device is a display device, as taught by Siddique in order to provide images for consumer.

6.4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MOTOYOSHI in view of Yasukawa.

Regarding claim 20: MOTOYOSHI discloses in figs. 7-8 a device comprising: an electronic device (1) including a substrate (42, 43); a wiring board (100) [0043] (machine translation) including a conductor unit (101) electrically connected to the electronic device (1) and an insulation unit (wafer) configured to support the conductor unit (101); wherein the substrate includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface (shown in fig. 8), wherein the substrate further includes a first portion (42) located between the first region and the second region and a second portion (43) having a thickness smaller than a thickness of the first portion (42), and wherein the insulation unit of the wiring board (100) is located between a virtual plane surface located between the first region and the second region and the second portion (42). MOTOYOSHI is silent with respect to a circuit component connected to the wiring board
Yasukawa discloses the circuit component 101, fig. 1 connected to the wiring board 
107 [0050].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of MOTOYOSHI a circuit component connected to the wiring board, as taught by Yasukawa in order to provide TFT driver IC, as taught by Yasukawa [0050].




Conclusion 

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2007/0275488,	US 2006/0108683,	US 10943944.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848